DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1, 7-8, 10, 12, 14-23, 25-29, 31-34, 36-52, 54-56, 58-71 are pending and under consideration. The amendment filed on 12/28/2020 has been entered.
Priority
This application is a division of U.S, Patent Application No. 12/450,943 filed on October 13, 2009, which is a National Phase of PCT Patent Application No PCT/IL20Q8/QGQ556 having international Filing Date of April 27, 2008, which claims the benefit of priority from U.S. Provisional Patent Application No. 60/907,818 filed on April 18, 2007, therefore the accorded priority is April 18, 2007.
Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 depends from canceled claim 30.  For compact prosecution the examiner considered it as an inadvertent typographical error and said claim is under examination as depended from claim 27. Applicant is required to respond in the next response. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 7-8, 10, 12, 16-32, 35-42, 44-55, 57-59, 62-64, 66-70 rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Shushan. (W02006/070370. previously cited), in view of Sugaya, (W003/060085, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151-4160, 2004), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited) is withdrawn in view of applicants amendment to bring claim 24 into independent  claim 1, bring claims 30 and 35 into independent claim 27.
s 1, 13-15, 33-34, 43, 56, 60-61, 65, 71 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shushan, (W02006/070370, previously cited), in view of Sugaya, (W003/060085, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151-4160, 2004), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited) and further in view of Davis (Molecular and Cellular Neuroscience 15:11-21,2000 (IDS) is withdrawn in view of applicants amendment to bring claim 24 into independent  claim 1, bring claims 30 and 35 into independent claim 27.
Maintained/Claim Rejections - 35 USC § 103/Modified Form Necessitated by Amendment
(1)	Claims 1, 7-8, 10, 12, 14-23, 25-29, 31-33, 36-52, 58-63, 66-71 remain rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Shushan (W02006/070370, previously cited), in view of Sugaya, (W003/060085, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151-4160, 2004), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited) (IDS).
This rejection is in a modified from in view of applicants amendment to bring claim 24 into independent claim 1, bring claims 30 and 35 into independent claim 27.

Claims are product by process claims. MPEP2113 states “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.

The claims are directed to a composition comprising, human retinal pigment epithelial (RPE) cells obtained by a method comprising: (a) culturing human pluripotent stem cells in 
Regarding claims 1, 7, 22, 27, 42, Shushan discloses a composition of culturing human embryonic stem cell (hESC) in suspension in the presence of Neurobasal medium supplemented with TGFbeta superfamily to promote proliferation and survival of the cells and to prevent their differentiation (p 50, lines 22-28). Shushan also teaches the novel effects of Nicotinamide (NA) on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within embryoid bodies (EBs) (Figures 24A-24B) (p 52, lines 11-15). In addition, Shushan discloses the survival of transplanted hESC-derived RPE cells and their integration within the host RPE layer of cells and showing the survival of an intra-vitreal graft, 4 weeks after transplantation into the eye of a mature RCS rat (Fig 32A) (page 13, lines 23-26). Enriched populations of hESC-derived RPE cells were transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively (p 56, lines 6-7). Shushan discloses differentiation agent comprises 10 mM nicotinamide (p 34, line 15) (instant claims 1, 27 (a) and claims 25, 37, 59, 70). Binder (see below) teaches significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization (fCNV) underwent transplantation of autologous human RPE cells (abstract).  Shushan discloses micrographs of EBs differentiating in the presence of NA showing that the percentage of EBs that included clusters of differentiated cells expressing melanin increased with time (p 13, Figs. 28A, 28B, 28C and 28D representing results after 2, 4, 6 and 12, respectively). Regarding claim 17, Shushan discloses the graft includes melanin expressing cells (dark pigmented cells) 4 weeks after intra-vitreal graft (p 13, lines 23-28, figure Regarding claims 22, 40, 50, 67, Shushan at page 15, paragraph 0208 states that propagation of hESC in suspension “may be further supplemented with soluble factors Including but not limited to FGFs, TGFbeta superfamily factors, BMP antagonists as well as extracellular matrix (ECM) components including but not limited to fibronectin, laminin, gelatin to promote proliferation and survival of the cells and to prevent their differentiation.” (Emphasis added.) Shushan at [0210] and [0211] further emphasizes that, “supplementation of the medium with the following components increases the survival/proliferation and prevent differentiation of the cells: TGFbeta superfamily factors (activin 25-50 ng/ml).” Regarding claims 23, 41, Shushan discloses enriched populations of hESC-derived RPE cells were transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively (p 56, lines 6-7). Regarding claims, 26, 36, 58, Shushan discloses in serum free medium supplemented further with NA, the size of the EBs after two weeks of differentiation was significantly higher (1, 7 times: maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (Figures 25E-25F, Le. left pictures of upper two panels). Thus NA can be used to increase the number of differentiated cells that are obtained from hESC (p 53, lines 1-11) to further direct differentiation into a specific somatic lineage and into a specific type of cell (p 27 lines 2-3).
While Shushan teaches NA prevents the default differentiation of hESCs towards extraembryonic lineages but it may also direct the differentiation towards specific somatic lineage such as into neural precursor cells does not explicitly teach subsequently culturing said differentiating cells into medium with TGFbeta superfamily.
However at the time of filing, Sugaya teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGF-beta3, for an effective period, for differentiating human NSCs into retinal cells, wherein the growth factor-contacted neural stem cells become capable of differentiating into retinal cells for producing terminally differentiating cells shows differentiation of human NSCs into retinal cells in vitro. NSCs differentiated in basal 3, 100 ng/ml shows differentiation of NSCs into retinal cells in vivo upon transplantation to the eye such as eye tissue, offers the potential for treatment of degenerative disorders affecting vision [(p 53-54, claims 43, 45-46), Figure 7 (I) and (II); p 8, p 13, lines 6-15), Figure 8 (I) and (II) (p 13, lines 21-34, bridge p 14 lines 1-2), (p 21, lines 13-14)]. Regarding claim 8, Sugaya teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of transforming growth factor-beta3 (TGF-b3, 100ng/ml) stained with retinal opsin expressed by the donor human stem cell [(p 12-13, [34] Figure 7 (I) and (II); p 42 lines 6-11, 26-28)] and also differentiated into photoreceptors (p 42, lines 19-21). Regarding claim 10, Sugaya teaches differentiation of human NSCs into terminally differentiated RPE cells (p 48-54, claims 1, 2, 46). Regarding claims 12, 32, Sugaya also teaches human NSCs including embryonic day-18 rat retinal cultures with TGF-beta like protein, Activin A causes the progenitor cells in these cultures to exit the cell cycle and differentiate into rod photoreceptors, indicating that the TGF family is an important regulator of photoreceptor differentiation in the developing retina (p 28 lines 1-7). Regarding claim 31, Sugaya also teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGF-beta3 [(p 53-54, claims 43, 45-46), Figure 7 (I) and (II); p 8, p 13, lines 6-15), Figure 8 (I) and (II) (p 13, lines 21-34, bridge p 14 lines 1-2), (p 21, lines 13-14)].  
Shushan taken with Sugaya do not teach, wherein the RPE cell is capable of increasing an electroretinography (ERG) response when transplanted into a subject.
However, at time of filing, Binder teaches significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization (fCNV) underwent transplantation of autologous human RPE cells (abstract).  The results provide evidence that autologous transplantation of RPE is a beneficial supplement to membrane excision alone in patients with fCNV in AMD and may be regarded as a reasonable treatment option (abstract). Regarding claim 21, 39, 51, 66, Binder teaches 
Moreover, as evidenced by Lund transplantation of human retinal pigment epithelium (hRPE) derived from human embryonic stem cells (hESCs) into dystrophic Royal College of Surgeons (RCS) rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease (abstract, see figure 3 below).

    PNG
    media_image1.png
    540
    366
    media_image1.png
    Greyscale


Regarding claims 15, 43, 60-61, 71, Lund discloses, wherein a percentage of pigmented cells to total cells is at least about 4 times greater than that of a RPE cell composition obtained without culturing the cells in activin A (figure 3C). Regarding claim 16, the limitation, wherein the RPE cells are capable of expressing RPE65 and Bestrophin at a level that is between about 4 to 6 times higher than that of RPE cells which were not differentiated in Regarding claims 18, 29, Lund discloses subretinal transplantation of RPE derived from hESCs into the RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease, and an increase in dark adapted b-wave electroretinography (ERG) response after subretinal transplantation in RCS rats as compared to sham or untreated rats (abstract, figure 3). Regarding claims 19, 28, Lund discloses increased ERG response over sham controls (Figure 3). Regarding claim 14, 33, Lund discloses, wherein the electroretinography (ERG) response is increased by between about 20% and 50% as compared to RPE cell compositions obtained without culturing cells in activin A (figure 3C). Regarding claims 20, 38, Lund discloses increase in ERG about 110% as compared to control or sham eyes (figure 3 panel A). Regarding claims 23, 41, 52, 68, Lund also discloses, wherein the composition is transplanted in the subretinal space of a subject in need thereof (figure 3). Regarding claims 21, 51, Lund like Binders also discloses treatment of retinal degenerative diseases such as macular degeneration (abstract). Regarding claims 40-42, Lund also discloses hES-RPE derived from hES cell line in suspension for subretinal injections of a suspension of cells via a trans-scleral approach into the upper temporal retina, area, (p 190, 2nd column). Regarding claim 44, Lund discloses transplantation of retinal pigment epithelium (RPE) derived from human embryonic stern ceils (hESCs) into the Royal College of Surgeons (RCS) rats capable of extensive photoreceptor rescue in RCS animal model of retinal disease. Regarding the clause limitation of claim 44, wherein transplantation of the RPE cell composition in a subject in need thereof results in one or more of an increase in claim 45-49, it should be noted that Lund discloses hES-RPE derived from hES cell line in suspension for subretinal injections of a suspension of cells via a trans-scleral approach into the upper temporal retina, area, are capable of extensive photoreceptor rescue in RCS animal model of retinal disease, thus said RPE cells must necessarily follow all the pathological characteristics of resulting  in one or more of an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+ OS). Regarding claims 63, Lund discloses the presence of RPE65, bestrophin, and PEDF in all samples analyzed (Fig. 1A-E) (p 132, 2nd column 3rd paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the supplementation of culture medium with NA prevents the default differentiation of hESCs towards extraembryonic lineages but it also direct the differentiation towards specific somatic lineage such as but not limited to neural differentiation and examples provided herein show differentiation into neural precursor cells as disclosed by Shushan by subsequently culturing said neural progenitor cells with TGF-beta3 for the differentiation of NSCs into retinal cells in vivo upon transplantation to the eye of a subject offers the potential for treatment of degenerative disorders as disclosed by Sugaya and as evidenced by Binder and Lund transplantation of RPE) derived from hESCs into retinal disease patients and as evidenced by RCS rats capable of extensive photoreceptor rescue in RCS animal model of retinal disease, and an increase in dark adapted b-wave electroretinography (ERG) response after subretinal transplantation in RCS rats as compared to sham or untreated rats. 
One would have been motivated to culture the NA differentiated hESC-derived neural precursor cells RPE cells with TGF-beta3, for the neural stem cells become capable of differentiating into retinal cells to receive the expected benefit of the differentiation of NSCs into retinal cells in vivo upon transplantation to the eye offers the potential for treatment 
One would have been particularly motivated culturing hESC in suspension in the presence of Neurobasal medium supplemented with TGFbeta superfamily to promote proliferation and survival of the cells and to prevent their differentiation, and the novel effects of NA on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within EBs and differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors, thus NA acts as a differentiation element and combined with the TGFB superfamily act as an RPE differentiation factor for the transplanted RPE cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of TGFbeta superfamily growth factor for transplantation into the subretinal space with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls by-combining the teachings of Shusha nans Sugaya and Binder and Lund.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent applicant’s arguments are combined with the rejection as set forth below, accordingly the response to arguments is combined (see below).


(2)	Claims 1, 34, 54-56, 64-65, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shushan, (W02006/070370, previously cited), in view of Sugaya, (W003/060085, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151-4160, 2004), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited) as applied to claim 1, 7-8, 10, 12, 14-23, 25-29, 31-33, 36-52, 58-63, 66-71 above, and further in view of Davis (Molecular and Cellular Neuroscience 15:11-21,2000 (IDS).
The teachings of Shushan and Sugaya and Binder and Lund apply here as indicated above.
Shushan, and Sugaya and Binder and Lund do not teach, wherein the activin A is at a concentration of between about 20-180 ng/ml.
However, at the time of filing, Davis teaches activin A promotes progenitor differentiation into photoreceptors in rodent retina (abstract) and Figure 3B shows a culture treated with activin A (100 ng/ml); there is a large increase in the number of opsin-positive cells with activin A addition to the cultures (p 14 1st bridge to 2nd column).  Davis teaches Figure 4C is a graph of the result of the cell counts from these experiments. In the control cultures, approximately 15% of the progenitor cells labeled with BrdU differentiate as photoreceptors, while nearly 30% of these cells differentiated a photoreceptors with the addition of 100 ng/ml activin A. In contrast, the number of BrdU-positive cells that are colabeled for Cl shows a slight decrease with the addition of activin A to the cultures. This indicates that activin A causes an increase in the number of progenitor cells that differentiate into photoreceptors, but not similar increase in the formation of amacrine cells. These experiments support the hypothesis that activin A treatment is causing progenitor cells to differentiate into photoreceptors in vitro. We cannot, however, rule out that activin also increases the rate of rod photoreceptor differentiation by those cells already committed to this fate (p 15, 2nd column 2nd paragraph).

One would have been motivated to do so to receive the expected benefit of using activin A (100 ng/ml); for a large increase in the number of opsin-positive cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of TGFbeta superfamily growth factor for transplantation into the subretinal space with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls with using activin A (100 ng/ml); for a large increase in the number of opsin-positive cells by combining the teachings of Shusha/Sugaya/Binder/Lund and Davis.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Shushan discloses culture systems for inhibiting or preventing differentiation of stem cells to extraembryonic cells and maintaining an undifferentiated state. Shushan is silent as to methods of differentiating stem cells into retinal pigment epithelia (RPE), much less a composition of RPE cells with the features as in the instant claims. Specifically, Shushan is silent as to media comprising nicotinamide.  Sugaya is directed to methods of multipotent neural stems cells and fails to teach each and every limitation of the instant claims. Specifically, Sugaya is silent as to media comprising nicotinamide. As detailed at least on pages 44-45 of the specification as filed, differentiation of hESCs in the presence of nicotinamide may avoid teratoma tumor formation after transplantation. Furthermore, RPE cells differentiated with nicotinamide express markers of mature RPE cells at significantly higher levels than RPE cells differentiated using other methods. As such, Sugaya fails to remedy the deficiencies of Shushan. Binder is directed to transplantation of autologous RPE cells to a subject, not a composition of RPE cells produced in vitro. Binder is silent as to media comprising nicotinamide. As described above, RPE cells differentiated with nicotinamide express markers of mature RPE cells at significantly higher levels than RPE cells differentiated using other methods, and differentiation of hESCs in the presence of nicotinamide may avoid teratoma tumor formation after transplantation. As such, Sugaya fails to remedy the deficiencies of Shushan. Lund is directed to a human RPE composition resulting from spontaneous differentiation of RPE clusters that were then cultured in a differentiation medium containing 15% SR in knockout high glucose DMEM supplemented with penicillin, streptomycin, non-essential amino acids, GlutaMAX I, beta-mercaptoethanol, bFGF and human LIF. Lund is silent as to media comprising nicotinamide. As such, Lund does not disclose a human RPE composition identical to the claimed composition, and fails to remedy the deficiencies of Shushan. Davis is directed to rodent neural retinal cells cultured in a medium containing activin A at concentrations between 0-100 ng/ml. Davis is silent as to media comprising nicotinamide, and is silent as to human stem cell derived RPE cells. As such, Davis fails to remedy the deficiencies of Shushan. The Office has parsed out elements of the claimed invention piecemeal from the cited references in an attempt to establish a case of obviousness. In so doing, the Office has relied on impermissible hindsight. Further, the Office has failed to provide any reasoning why one of skill in the art would be motivated from the teachings of Shushan, Sugaya, Binder, and Lund, alone or in combination, to arrive at the instant claims, nor have a reasonable expectation of success in doing so. Applicant’s arguments have been fully considered but are not persuasive.
In response, Shushan also teaches the novel effects of Nicotinamide (NA) on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within embryoid bodies (EBs) (Figures 24A-24B) (p 52, lines 11-15). Shushan discloses that hESCs are cultured with NA so as to differentiate into RPE cells, and that the RPE cells are transplanted for treatment. Binder (see below) teaches significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization (fCNV) underwent transplantation of autologous human RPE cells (abstract).In addition, Sugaya also teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-3, expressing mature RPE marker retinal opsin by the donor human stem cell and also differentiated into photoreceptors. Thus, according to one embodiment of Shushan comprises treating the hESCs with the TGFB superfamily of growth factors is used and also NA in combination with Sugaya also teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-b3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors, thus NA acts as a differentiation element and combined with the TGFB superfamily act as an RPE differentiation factor for the transplanted RPE cells. 
In response to applicant's argument that the references fail to show certain features of that RPE cells differentiated with nicotinamide express markers of mature RPE cells at significantly higher levels than RPE cells differentiated using other methods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, it should be noted that instant claims do not recite the RPE cells expressing markers of mature RPE cells.
 Binder has not been cited for the NA but for the significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization (fCNV) underwent transplantation of autologous human RPE cells (emphasis added).  Lund has been cited for a percentage of pigmented cells to total cells is at least about 4 times greater than that of a RPE cell composition obtained without culturing the cells in activin A while Davis has been cited for the activin A is at a concentration of between about 20-180 ng/ml. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).In the instant case, one would have been particularly motivated culturing hESC in suspension in the presence of Neurobasal medium supplemented with TGFbeta superfamily to promote proliferation and survival of the cells and to prevent their differentiation, and the novel effects of NA on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within EBs and differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors, thus NA acts as a differentiation element and combined with the TGFB superfamily act as an RPE differentiation factor for the transplanted RPE cells.
It should be noted that the patentability of the product by process does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference of Shushan and Sugaya, Binder, Lund), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113). In this case, the RPE cells expressing the RPE marker opsin with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls as disclosed by Shusha and Sugaya and Binder and Lund appears to be structurally and functionally similar to the human RPE cells claimed in the instant application. Therefore, the RPE cells disclosed by Shusha and Sugaya and Binder and Lund must necessarily being capable of increasing and ERG response when transplanted into a subject as claimed. The Shushan and Sugaya, Binder, Lund composition comprising RPE is structurally and functionally similar to one claimed in the instant application.

Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Arty Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632